ADVISORY BOARD AGREEMENT

THIS AGREEMENT is dated for reference _____________________, 2007 (the
“Effective Date”).

BETWEEN:

PANTERA PETROLEUM INC., a body corporate with offices at 111 Congress Avenue,
Suite 400, Austin, Texas 78701

(the “Company”)

AND:

________________________, an individual with an address at
________________________________________

(the “Advisor”)

WHEREAS:

A.           The Company is engaged in exploration and exploitation of oil and
gas resources and properties (the “Business”);

B.           The Advisor is knowledgable in, among other things, the oil and gas
industry;

C.           The Company seeks to receive advisory services from the Advisor,
and the Advisor seeks to provide such services to the Company under the terms
and conditions contained herein; and

D.           As consideration for such services, the Company wishes to issue
shares of the Company’s common stock.

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the mutual
covenants and promises set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged by
each, the parties hereto agree as follows:

ARTICLE 1

APPOINTMENT

1.1          Appointment of Advisor. The Company hereby agrees to appoint the
Advisor as a member of the Company’s Advisory Board (the “Advisory Board”) and
the Advisor hereby agrees, upon appointment, to provide the services set out in
Article 2 hereof to the Company upon the execution of this Agreement.

 



 


--------------------------------------------------------------------------------



 

- 2 -

 

 

ARTICLE 2

ADVISOR SERVICES

2.1          Advisor Services. Upon appointment, the Advisor shall be a member
of the Advisory Board, participate in meetings of the Advisory Board, and
otherwise provide the Company with advisory services in accordance with
instructions from the Company from time to time.

ARTICLE 3

EXPENSES

3.1          Expense Statements. The Advisor may incur expenses in the name of
the Company as agreed in advance in writing by the Company, provided that such
expenses relate solely to the carrying out of the Advisor’s duties as a member
of the Advisory Board. The Advisor will immediately forward all invoices for
expenses incurred on behalf of and in the name of the Company and the Company
agrees to pay said invoices directly on a timely basis.

ARTICLE 4

COMPENSATION

4.1          Restricted Shares. As compensation for being a member of the
Advisory Board pursuant to this Agreement, the Company agrees to issue 100,000
shares of the Company’s common stock (the “Shares”) to the Advisor upon the
appointment of the Advisor to the Advisory Board.

4.2          Advisor’s Acknowledgement. The Advisor acknowledges that the Shares
will not be registered under the laws of any country, including the United
States Securities Act of 1933 (the “1933 Act”), or under any state securities or
“blue sky” laws of any state of the United States, and, unless so registered,
may not be offered or sold in the United States or to U.S. Persons, except in
accordance with the provisions of Regulation S under the 1933 Act, pursuant to
an effective registration statement under the 1933 Act, or pursuant to an
exemption from, or in a transaction not subject to, the registration
requirements of the 1933 Act and only in accordance with all applicable
securities laws. “United States” and “U.S. Person” are as defined by Regulation
S under the 1933 Act.

4.3          Other Acknowledgements. The Advisor must complete, sign and return
to the Company:

 

(a)

an accredited investor questionnaire in the form attached as Exhibit A (the
“Questionnaire”); and

 

(b)

if the Advisor is resident in Canada, a National Instrument 45-106 questionnaire
in the form attached as Exhibit B.

ARTICLE 5

DURATION, TERMINATION AND DEFAULT

5.1          Termination. This Agreement is deemed effective upon execution and
will continue in force and effect unless terminated by either party who shall be
entitled, at any time, to terminate this Agreement upon written notice delivered
to the other party in accordance with the terms hereof.

 



 


--------------------------------------------------------------------------------



 

- 3 -

 

 

5.2          Duties Upon Termination. Upon termination of this Agreement, the
Advisor shall promptly deliver the following in accordance with the directions
of the Company:

 

(a)

a final accounting, reflecting the balance of expenses incurred on behalf of the
Company as of the date of termination; and

 

(b)

all documents pertaining to the Company or this Agreement, including but not
limited to, all books of account, correspondence and contracts.

ARTICLE 6

CONFIDENTIALITY AND NON-SOLICITATION

6.1          Maintenance of Confidential Information. The Advisor acknowledges
that in the course of his appointment hereunder the Advisor will, either
directly or indirectly, have access to and be entrusted with the Confidential
Information. For the purposes of this Agreement, “Confidential Information”
includes, without limitation, any and all Intellectual Property Rights (as
defined herein), trade secrets, inventions, innovations, techniques, processes,
formulas, drawings, designs, products, systems, creations, improvements,
documentation, data, specifications, technical reports, customer lists, supplier
lists, distributor lists, distribution channels and methods, retailer lists,
reseller lists, employee information, financial information, sales or marketing
plans, competitive analysis reports and any other thing or information
whatsoever, whether copyrightable or uncopyrightable or patentable or
unpatentable, related to the business of the Company and not previously known by
the Advisor in connection with the Business. The Advisor acknowledges that the
Confidential Information constitutes a proprietary right, which the Company is
entitled to protect. Accordingly, the Advisor covenants and agrees that during
the term of this Agreement and thereafter until such time as all the
Confidential Information becomes publicly known and made generally available
through no action or inaction of the Advisor, the Advisor will keep in strict
confidence the Confidential Information and shall not, without prior written
consent of the Company in each instance, disclose, use or otherwise disseminate
the Confidential Information, directly or indirectly, to any third party.

6.2          Protection of Confidential Information. The Advisor acknowledges
that the Confidential Information will be provided to the Advisor, or the
Advisor will be granted access to the Confidential Information, solely for the
Advisor’s information as a member of the Advisory Board, and the Advisor agrees
to receive the Confidential Information on the following terms and conditions:

 

(a)

that the Confidential Information is to be received and maintained in
confidence;

 

(b)

that no copies, summaries or reproductions of the Confidential Information or
any part thereof may be made without the prior written consent of the Company;

 

(c)

the Advisor will not, directly or indirectly, disclose, communicate or make
known the Confidential Information or any part thereof to any person, firm or
corporation for any purpose, other than as authorized in advance by the Company;

 

(d)

the Advisor will take all reasonable precautions to safeguard the Confidential
Information against unauthorized disclosure;

 



 


--------------------------------------------------------------------------------



 

- 4 -

 

 

 

(e)

that upon request by the Company, the Advisor will promptly return to the
Company, all Confidential Information, including all reproductions and copies
thereof together with all materials and documents created by the Advisor
containing Confidential Information or references thereto from which reference
to the substance of the Confidential Information can be implied or understood;

 

(f)

the Advisor will indemnify the Company from any and all damages, costs and
expenses, including legal expenses, suffered or incurred by the Company directly
or indirectly as a result of the enforcement by the Company of this Agreement or
a breach of the covenants and obligations contained herein or both;

 

(g)

should the Advisor, directly or indirectly, realize any benefit, financial or
otherwise, as a result of the use or disclosure of the Confidential Information
in contravention of this Agreement, such benefit shall be deemed to have been
earned by the Company and shall constitute an asset of the Company and the
Advisor hereby declares itself to be a trustee thereof for the Company with no
beneficial interest in any benefit earned thereby;

 

(h)

that the Confidential Information shall be disclosed only to those professional
advisers of the Advisor (collectively, the “Permitted Persons”) as are
reasonably necessary to accomplish the purpose(s) of this Agreement and to
perform the Advisor’s functions as a member of the Advisory Board;

 

(i)

that the confidential and proprietary nature of the Confidential Information
shall be communicated to the Permitted Persons; and

 

(j)

the Advisor will be responsible for any unauthorized use or disclosure of
Confidential Information by the Permitted Persons and by any and all other
persons to whom it discloses the Confidential Information.

6.3          Exceptions. The general prohibition contained in Section 6.1 and
6.2 against the unauthorized disclosure, use or dissemination of the
Confidential Information shall not apply in respect of any Confidential
Information that:

 

(a)

is available to the public generally in the form disclosed;

 

(b)

becomes part of the public domain through no fault of the Advisor;

 

(c)

is already in the lawful possession of the Advisor at the time of receipt of the
Confidential Information; or

 

(d)

is compelled by applicable law to be disclosed, provided that the Advisor gives
the Company prompt written notice of such requirement prior to such disclosure
and provides assistance in obtaining an order protecting the Confidential
Information from public disclosure.

6.4          Securities Laws. The Advisor hereby acknowledges that the Advisor
is aware, and further agrees that the Advisor will advise the Permitted Persons,
that United States securities

 



 


--------------------------------------------------------------------------------



 

- 5 -

 

 

laws prohibit any person who has material, non-public information about a
company from purchasing or selling securities of such a company or from
communicating such information to any other person under circumstances in which
it is reasonably foreseeable that such person is likely to purchase or sell such
securities.

6.5          Non-Solicitation. The Advisor covenants and agrees with the Company
that during the term hereof and for a period of twelve (12) months thereafter,
the Advisor will not:

 

(a)

make contact with any employee, customer, supplier or agent of the Company or
its affiliates without the prior consent of the Company;

 

(b)

solicit or offer to employ any employee of the Company or its affiliates; or

 

(c)

solicit any customers of the Company and/or its affiliates

6.6          Remedies. The parties to this Agreement recognize that any
violation or threatened violation by the Advisor of any of the provisions
contained in this Article 6 will result in immediate and irreparable damage to
the Company and that the Company could not adequately be compensated for such
damage by monetary award alone. Accordingly, the Advisor agrees that in the
event of any such violation or threatened violation, the Company shall, in
addition to any other remedies available to the Company at law or in equity, be
entitled as a matter of right to apply to such relief by way of restraining
order, temporary or permanent injunction and to such other relief as any court
of competent jurisdiction may deem just and proper.

6.7          Reasonable Restrictions. The Advisor agrees that all restrictions
in this Article 6 are reasonable and valid.

ARTICLE 7

INFORMATION PROVIDED BY ADVISOR

7.1          Information Provided. The Advisor represents and warrants as to any
information in any form which the Advisor may provide to the Company that (i)
the Advisor has the lawful right to provide such information to the Company
without breach of any law, regulation, contract obligation or duty of employment
and that the Company may receive and use such information without incurring any
liability or obligation to any other person or entity, and (ii) that any
information provided to the Company which may have been obtained directly by the
Advisor or from any other person or entity was obtained without violation of any
law, regulation, contract obligation, proprietary right or duty of employment.
The Advisor shall indemnify, defend and hold harmless the Company (including its
employees, officers and directors) from any damages and claims arising out of or
related to any breach by the Advisor of such representations and warranties.

ARTICLE 8

INDEPENDENT CONTRACTOR

8.1          Independent Contractor. The Advisor will serve as an independent
contractor to and not as an agent or employee of the Company or any of its
affiliates and will have no authority to bind or commit the Company in any way.
The Advisor will be solely responsible for any income tax

 



 


--------------------------------------------------------------------------------



 

- 6 -

 

 

and other such assessments made or imposed upon the Advisor arising from this
Agreement or the grant or exercise of any options issued pursuant to this
Agreement.

ARTICLE 9

MISCELLANEOUS

9.1          Notices. All notices required or allowed to be given under this
Agreement shall be made either personally by delivery to or by facsimile
transmission to the address as hereinafter set forth or to such other address as
may be designated from time to time by such party in writing:

 

(a)

in the case of the Company, to:

Pantera Petroleum Inc.

111 Congress Avenue, Suite 400

Austin, Texas 78701

 

 

Attention:

President

 

 

Facsimile:

_______________________[provide]

 

(b)

and in the case of the Advisor, to the Advisor’s last residence address known to
the Company.

9.2          Change of Address. Any party may, from time to time, change its
address for service hereunder by written notice to the other party in the manner
aforesaid.

9.3          Entire Agreement. As of the date hereof, any and all previous
agreements, written or oral between the parties hereto or on their behalf
relating to the appointment of the Advisor by the Company are null and void. The
parties hereto agree that they have expressed herein their entire understanding
and agreement concerning the subject matter of this Agreement and it is
expressly agreed that no implied covenant, condition, term or reservation or
prior representation or warranty shall be read into this Agreement relating to
or concerning the subject matter hereof or any matter or operation provided for
herein.

9.4          Amendments in Writing. No amendment, modification or rescission of
this Agreement shall be effective unless set forth in writing and signed by the
parties hereto.

9.5          Assignment. Except as herein expressly provided, the respective
rights and obligations of the Advisor and the Company under this Agreement shall
not be assignable by either party without the written consent of the other party
and shall, subject to the foregoing, enure to the benefit of and be binding upon
the Advisor and the Company and their permitted successors or assigns. Nothing
herein expressed or implied is intended to confer on any person other than the
parties hereto any rights, remedies, obligations or liabilities under or by
reason of this Agreement.

9.6          Severability. In the event that any provision contained in this
Agreement shall be declared invalid, illegal or unenforceable by a court or
other lawful authority of competent

 



 


--------------------------------------------------------------------------------



 

- 7 -

 

 

jurisdiction, such provision shall be deemed not to affect or impair the
validity or enforceability of any other provision of this Agreement, which shall
continue to have full force and effect.

9.7          Headings. The headings in this Agreement are inserted for
convenience of reference only and shall not affect the construction or
interpretation of this Agreement.

9.8          Number and Gender. Wherever the singular or masculine or neuter is
used in this Agreement, the same shall be construed as meaning the plural or
feminine or a body politic or corporate and vice versa where the context so
requires.

9.9          Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of Nevada.

9.10       Enurement. This Agreement is intended to bind and enure to the
benefit of the Company, its successors and assigns, and the Advisor and the
personal legal representatives of the Advisor.

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above written.

PANTERA PETROLEUM INC.

 

Per:

                                                               

 

Authorized Signatory

Name:

Chris Metcalf

Title:

President

 

EXECUTED by _________________________ in the presence of:

                                                                         
Signature
                                                                         
Print Name
                                                                         
Address
                                                                         

                                                                         
Occupation

)
)
)
)
)
)
)
)
)
)
)
)
)






                                                                         

 

 



 


--------------------------------------------------------------------------------



 

 

EXHIBIT A

ACCREDITED INVESTOR QUESTIONNAIRE

All capitalized terms herein, unless otherwise defined, have the meanings
ascribed thereto in the Advisory Board Agreement.

All information contained in this Questionnaire will be treated as confidential.
However, by signing and returning this Questionnaire, the Advisor agrees that,
if necessary, this Questionnaire may be presented to such parties as the Company
deems appropriate to establish the availability, under the Securities Act of
1933 (the “1933 Act”) or applicable state securities law, of exemption from
registration in connection with the issuance of the Shares hereunder.

The Advisor covenants, represents and warrants to the Company that it satisfies
one or more of the categories of “Accredited Investors”, as defined by
Regulation D promulgated under the 1933 Act, as indicated below: (Please initial
in the space provide those categories, if any, of an “Accredited Investor” which
the Advisor satisfies.)

                

A natural person whose individual net worth, or joint net worth with that
person’s spouse, on the date of purchase exceeds US $1,000,000.

                

A natural person who had an individual income in excess of US $200,000 in each
of the two most recent years or joint income with that person’s spouse in excess
of US $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year.

The Advisor hereby certifies that the information contained in this
Questionnaire is complete and accurate and the Advisor will notify the Company
promptly of any change in any such information.

IN WITNESS WHEREOF, the undersigned has executed this Questionnaire as of the
___ day of _______________, 2007.

 

 

 

______________________________

Signature

______________________________

Print or Type Name

______________________________

Social Security/Tax I.D. No.

 

 



 


--------------------------------------------------------------------------------



 

 

EXHIBIT B

NATIONAL INSTRUMENT 45-106 QUESTIONNAIRE

All capitalized terms herein, unless otherwise defined, have the meanings
ascribed thereto in the Advisory Board Agreement.

The purpose of this Questionnaire is to assure the Company that the Advisor will
meet certain requirements of National Instrument 45-106 ("NI 45-106"). The
Company will rely on the information contained in this Questionnaire for the
purposes of such determination.

The Advisor covenants, represents and warrants to the Company that:

 

1.

the Advisor is acquiring the shares as principal on the Advisor’s own behalf and
the Advisor is (tick one or more of the following boxes):

(A)

a spouse, parent, grandparent, brother, sister or child of a director, executive
officer, founder or control person of the Company or an affiliate of the Company

[ ]

(B)

a parent, grandparent, brother, sister or child of the spouse of a director,
executive officer, founder or control person of the Company or an affiliate of
the Company

[ ]

(C)

a close personal friend of a director, executive officer, founder or control
person of the Company

[ ]

(D)

a close business associate of a director, executive officer, founder or control
person of the Company or an affiliate of the Company

[ ]

(E)

an accredited investor

[ ]

 

2.

if the Advisor has checked box A, B, C or D in Section 1 above, the director,
executive officer, founder or control person of the Company with whom the
undersigned has the relationship is:

__________________________________________________________________

(Instructions to Advisor: fill in the name of each director, executive officer,
founder and control person with whom you have the above-mentioned relationship).

 

4.

if the Advisor has ticked box E in Section 1 above, the Advisor satisfies one or
more of the categories of "accredited investor" (as that term is defined in NI
45-106) indicated below (please check the appropriate box):

 



 


--------------------------------------------------------------------------------



- 2 -

 

 

 

o

(a) an individual who either alone or with a spouse beneficially owns, directly
or indirectly, financial assets (as defined in NI 45-106) having an aggregate
realizable value that, before taxes but net of any related liabilities, exceeds
CDN$1,000,000;

 

o

(b) an individual whose net income before taxes exceeded CDN$200,000 in each of
the two more recent calendar years or whose net income before taxes combined
with that of a spouse exceeded $300,000 in each of those years and who, in
either case, reasonably expects to exceed that net income level in the current
calendar year;

 

o

(c) an individual who, either alone or with a spouse, has net assets of at least
CDN $5,000,000;

The Advisor acknowledges and agrees that the Advisor may be required by the
Company to provide such additional documentation as may be reasonably required
by the Company and its legal counsel in determining the Advisor's eligibility to
acquire the Shares under relevant legislation.

IN WITNESS WHEREOF, the undersigned has executed this Questionnaire as of the
________ day of __________________, ________.

 

 

 

______________________________

Signature

______________________________

Print or Type Name

 

 

 

CW1555646.2

 

 

 